Per Curiam:
The order appealed from was granted in August, 1918, since which time the respondent has been at liberty, without oversight or supervision, and there has been no subsequent application for his recommitment on account of his alleged insanity or otherwise. Said order was granted upon the ground therein stated, that the court granting the order of commitment “ was without jurisdiction to make the same.” An examination of the record convinces us that there was no basis for granting the order appealed from upon the grounds stated therein. It conclusively appears to us that the court which granted the order for the commitment of the respondent acted with full jurisdiction and was amply justified in committing the respond-ant as an insane person. Inasmuch, however, as the respondent has, for over three years, been at liberty, without oversight or supervision on the part of any one, and without the commission, so far as the record discloses, of any act on his part which would justify his recommitment as an insane person, we do not feel justified in reversing the order appealed from, which might, in effect, result in his recommitment, without examination or- inquiry as to his present mental condition. If his present mental condition is such as to warrant the confinement of the respondent in an institution for the insane, a new proceeding may be taken for that purpose.
The order should be affirmed, without costs.
Present — Clarke, P. J., Laughlin, Dowling, Page and Merrell, JJ.
Order affirmed, without costs.